DETAILED ACTION
Status of the Application
The following is a Final Office Action. In response to Examiner's communication of January 26, 2021, Applicant, on April 26, 2021, amended claims 1 & 11. Claims 1-20 are now pending in this application and have been rejected below.

Response to Amendment
Applicant's amendments to claims 1 & 11 are sufficient to overcome the 35 USC 101 rejections set forth in the previous action. Therefore, these rejections are withdrawn.











Response to Arguments - 35 USC § 101
Applicant’s arguments regarding the 35 USC 101 rejections have been fully considered, and they are not persuasive. Therefore, the 35 USC 101 rejections are withdrawn.

Examiner finds particularly persuasive Applicants reasons set forth in page 9 of Applicant’s response dated April 26, 2021. Further, Examiner finds the claims to recite an improvement in the functioning of a computer at least by reciting limitations that enumerate the number of issues in a processor-executable software product categorized in different languages and providing one or more software updates to the processor-executable software product to cause installation of the one or more software updates to address one or more of the identified issues. These elements of the claims improve the software by installing a software update to address the enumerated issues. In view of this improvement to the functioning of a computer recited in the claim, Examiner finds that these and the other additional limitations integrate any recited abstract idea into a practical application.


Response to Arguments - Prior Art
Applicant’s arguments regarding the prior art rejections have been fully considered, but they are not persuasive.

Applicant argues that Ghatage, Eggink, and Katariya, alone or in any combination, do not teach or suggest the subject matter of independent claims 1 and 11 reciting 
enumerating, by the data processing system responsive to the mining, the feedback by counting a number of issues raised by the plurality of different users in each of a plurality of categories, wherein one or more categories of the plurality of categories identify the number of issues in a processor-executable software product by the different languages.

(emphasis added by Applicant). Examiner respectfully disagrees.
	After a thorough review of each of the references, while Ghatage alone does not disclose the argued feature, Eggink does indeed teach the argued feature not disclosed by Ghatage.
	Ghatage discloses requests 106 may be received (402) from requestors 102, and the request 106 is analyzed to determine (404) one or more natural languages present in the text data of the request 106, such as Korean, French, Thai, English, Spanish, etc. (i.e. categories identify a number of issues by the different languages), and the classification model 128 is employed (406) to determine one or more categories of the request 106 (i.e. enumerating the feedback into a plurality of categories to identify a number of issues). [0047]-[0050]. The classification model 128 is provided (308) for use in classifying subsequently received requests 106 into the appropriate categories (i.e. enumerating the feedback into a plurality of categories to identify a number of issues). [0043]. The service request 106 to report a performance issue regarding a computer or request access to a database, such as problem(s) and/or issue(s) with computer software  (i.e. issues in a processor-executable software product of the one or more processor-executable software products), intermittent restarts of a computer (i.e. issues in a processor-executable software product of the one or more processor-executable software products). [0015]-[0016], [0018]-[0021], [0039].
	Enumerate means to specify one after another. Accordingly, by identifying one or more of a number of different languages are present in the text of requests reporting issues regarding computer software, identifying a number of different languages of the users who raised issues with a processor-executable software product. 
	Therfore Ghatage discloses enumerating, by the data processing system responsive to the mining, the feedback by [identifying] a number of issues raised by the plurality of different users in each of a plurality of categories, wherein one or more categories of the plurality of categories identify the number of issues in a processor-executable software product by the different languages. However, Ghatage does not appear to expressly disclose that the enumerating the number of issues includes counting the number of issues. Nonetheless, this remaining feature is taught by further teachings in Eggink.

    PNG
    media_image1.png
    581
    426
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    645
    493
    media_image2.png
    Greyscale

Eggink teaches sentiment of a plurality of texts related to a topic, e.g., a product, comprising sentiment expressed as a score, and the system provides a brief numeric summary of the sentiments in the text with respect to the topic (i.e. one or more categories). [0056]-[0067], fig. 4. As reproduced in Fig. 4 above, for instance, a website of a vendor offering products WM001, WM002 and WM003, and for each of the products WM001, WM002 and WM003, each product score may be broken down to items 500-1, 500-2, 500-3, . . . ,504-1, 504-2, 504-3 referring to the texts in which the respective positive, negative or neutral opinions are given in blogs or customer reviews related to these topics related to one of these products (i.e. counting the number of issues raised by users in each of one or more categories). [0068]-[0070], fig. 4. Similarly, as reproduced in Fig. 8 above, customer reviews 800 given on a German site of a vendor ABC and customer reviews 802 given on a Japanese site of a vendor DEF are summarized and output as predetermined topics, a laptop model XYZ and its keyboard, battery, cover and fan have been determined, wherein “ten positive opinions were given on the German site of the vendor ABC, while only six positive feedback and eight negative feedbacks were given on the Japanese site of the vendor DEF” (i.e. counting the number of issues raised by users in each of one or more categories, wherein the categories identify the number of issues in a product by the different languages). [0081]-[0082], fig. 8.
By the expressing sentiment as a score in a numeric summary indicating, for instance, “ten positive opinions were given on the German site of the vendor ABC, while only six positive feedback and eight negative feedbacks were given on the Japanese site of the vendor DEF,” Egging teaches “enumerating, by the data processing system responsive to the mining, the feedback by counting a number of issues raised 
Ghatage and Eggink are analogous fields of invention because both address the problem of categorizing feedback from multiple sources by customers regarding products. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to include in the system of Ghatage the ability to enumerate the feedback of users by counting a number of different languages of the users who raised issues with a product as taught by Eggink since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the combination would produce the predictable results of enumerating the feedback of users by counting a number of different languages of the users who raised issues with a processor-executable software product, as claimed. Further, it would have been obvious to one of ordinary skill in the art to have modified Ghatage with the aforementioned teachings of Eggink in order to produce the added benefit of quickly and accurately analyzing a large amount of texts with respect to the sentiments expressed by the authors and identifying 
Accordingly, contrary to Applicant’s assertions, the combined teachings of Ghatege and Eggink do indeed teach each of the argued features of the claimed invention.










Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ghatage, et al. (US 20170372231 A1), hereinafter Ghatage, in view of Eggink, et al. (US 20140114648 A1), hereinafter Eggink, in further view of Katariya, et al. (US 20150378714 A1) hereinafter Katariya.
Regarding claim 1, Ghatage discloses a method of identifying issues in products, comprising ([0015]): 
obtaining, by a data processing system, data from a plurality of heterogeneous sources, the data providing feedback in different languages, indicative of issues with on one or more processor-executable software products raised by a plurality of different users ([0015]-[0016], [0018]-[0021], [0039], a requestor 102 generates a service request 106 to report a performance issue regarding a computer or request access to a database, such as problem(s) and/or issue(s) with computer hardware, computer software  (i.e. feedback of issues with processor executed software products), intermittent restarts of a computer (i.e. feedback indicative of issues with processor executed software products), wherein various types of requests 106 are communicated to service management devices 108 using various methods, including email sent using a protocol such as a version of IMAP, SMTP, POP, etc., text data entered through a web form, messages and/or posts through a social network service, text messages sent using short message service (SMS), multimedia messaging service (MMS), online chat session, audio data comprising the recorded voice of the requestor 102 from an voice response (IVR) system, telephonic auto-attendant, virtual receptionist system, voice mail (i.e. heterogeneous sources), [0024], the request 106 was provided in English, Mandarin, Spanish, Portuguese, Hindi, Turkish, etc. (i.e. different languages), [0026]-[0027], the requestor may be a customer, and the request may include “network server down” (i.e. feedback indicative of issues with processor executed software products)); 
storing, by the data processing system, the feedback in a repository ([0020]-[0021], the preprocessing module(s) 110 may receive the request 106 from an email server and/or email inbox, messaging service, social network service, IM service, recorded voice responses of the requestor from an IVR, voice mail, and/or other system that received the request 106 from the requestor 102 (i.e. storing in a repository), [0033], a ticketing service 122 is used to generate a ticket 120 using any suitable file format for the ticket 120, such as: a version of Extensible Markup Language (XML); comma separated values (CSV); a spreadsheet format, such as a version of Microsoft Excel.TM, wherein the ticket 120 includes the original request 106 (e.g., or text data from an audio request 106), and the ticketing service 122 may be a support ticket management system, issue tracking system, bug tracking system, customer support system (i.e. storing in a repository), [0005], [0042], claim 9, historical data is provided and accessed (302) describing past requests and tickets created to handle the past requests, wherein the historical data may include the text included in the request (i.e. historic data is accessed from a repository)); 
identifying, by the data processing system, a plurality of keywords and a plurality of patterns to use for mining the feedback stored in the repository ([0042], additional training data is generated (304) by labeling of request(s) with category information by applying a set of rules to the text data in the request(s), such as a request that includes the terms "laptop" or "laptop computer" may be labeled with a "computer hardware" and/or "laptop computer" category); 
mining, by the data processing system based on the plurality of keywords and the plurality of patterns, the feedback stored in the repository using a neural network model trained with historical feedback … ([0043]-[0045], a classification model 128 may be trained (306) using the historical data and additional training data for use in classifying subsequently received requests 106 into the appropriate categories, which may then be used in routing the requests 106, wherein any machine learning (ML) algorithms are used to train the classification model 128, such as neural networks); 
enumerating, by the data processing system responsive to the mining, the feedback by … a number of issues raised by the plurality of different users in each of a plurality of categories ([0047]-[0050], a request 106 may be received (402) from a requestor 102, as described above, , wherein one or more categories of the plurality of categories identify the number of issues in a processor-executable software product by the different languages ([0015]-[0016], [0018]-[0021], [0039], the service request 106 to report a performance issue regarding a computer or request access to a database, such as problem(s) and/or issue(s) with computer software  (i.e. issues in a processor-executable software product of the one or more processor-executable software products), intermittent restarts of a computer (i.e. issues in a processor-executable software product of the one or more processor-executable software products)); 
generating, by the data processing system, graphical output comprising an interactive electronic dashboard, the interactive electronic dashboard comprising enumeration of the feedback in the one or more categories of the plurality of categories that identify issues in the processor-executable software product by the different languages …; and
transmitting, by the data processing system via a network, the graphical output to a client device, receipt of the graphical output causing the client device to render the graphical output for display via a display device to cause generation … to the processor-executable software product to address one or more of the identified issues ([0054], appropriate agents 126 may be determined (418) for handling the request 106, e.g., for investigating and possibly resolving the issues and/or problems described in the request 106, and the request 106 may then be communicated (420) (e.g., routed), based on the category information, to the appropriate agent(s) 126 for investigation and/or resolution, [0015]-[0016], [0018]-[0021], [0039], the service request 106 to report a 
While Ghatage discloses all of the above, including mining, by the data processing system based on the plurality of keywords and the plurality of patterns, the feedback stored in the repository using a neural network model trained with historical feedback …; 
generating, by the data processing system, graphical output comprising an interactive electronic dashboard, the interactive electronic dashboard comprising enumeration of the feedback in the one or more categories of the plurality of categories that identify issues in the processor-executable software product by the different languages … (as above), Ghatage does not appear to expressly disclose the remaining elements of the following limitation, which however is taught by further teachings in Eggink.
Eggink teaches mining, based on the plurality of keywords and the plurality of patterns, the feedback to have weights configured to identify negative, positive, or neutral feedback ([0041], [0048], for each of a plurality of the parts of the text, a respective sentiment and/or a respective level of importance is determined, wherein sentiments reflecting a positive feeling of the author, a positive value may be assigned, while to sentiments corresponding to a negative feeling of the author, a negative value may be assigned, and these values may optionally be weighted with ;
enumerating, by the data processing system responsive to the mining, the feedback by counting a number of issues raised by the plurality of different users in each of a plurality of categories, wherein one or more categories of the plurality of categories identify the number of issues in a … product by the different languages ([0056]-[0067], fig. 4, sentiment of a plurality of texts related to a topic, e.g., a product, comprising sentiment expressed as a score, and the system provides a brief numeric summary of the sentiments in the text with respect to the topic (i.e. one or more categories), [0068]-[0070], fig. 4, a website of a vendor offering products WM001, WM002 and WM003, wherein for each of the products WM001, WM002 and WM003, each product score may be broken down to items 500-1, 500-2, 500-3, . . . ,504-1, 504-2, 504-3 referring to the texts in which the respective positive, negative or neutral opinions are given in blogs or customer reviews related to these topics related to one of these products (i.e. counting the number of issues raised by users in each of one or more categories), [0081]-[0082], fig. 8, customer reviews 800 given on a German site of a vendor ABC and customer reviews 802 given on a Japanese site of a vendor DEF are summarized and output as predetermined topics, a laptop model XYZ and its keyboard, battery, cover and fan have been determined, wherein “ten positive opinions were given on the German site of the vendor ABC, while only six positive feedback and eight negative feedbacks were given on the Japanese site of the vendor DEF” (i.e. counting the number of issues raised by users in each of one or more categories, wherein the categories identify the number of issues in a product by the different languages));

    PNG
    media_image1.png
    581
    426
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    645
    493
    media_image2.png
    Greyscale

generating, by the data processing system, graphical output comprising an interactive electronic dashboard, the interactive electronic dashboard comprising enumeration of the feedback in the one or more categories of the plurality of categories … and configured to toggle the enumeration of the feedback in the one or more categories between negative, positive or neutral feedback responsive to a selection from a user ([0056]-[0067], fig. 4, sentiment of a plurality of texts related to a topic, e.g., a product, comprising sentiment expressed as a score, and the system provides a brief numeric summary of the sentiments expressed within text with respect to the topic, [0068], wherein in an example applying fig. 4, a website of a vendor offering products WM001, WM002 and WM003, wherein any texts having a semantic content related to one of these products or to a feature of one of these products are of interest, wherein for each of the products WM001, WM002 and WM003, the result of the analysis may be visualized, e.g. by using positive, indifferent or negative smileys 500, 502, 504 and the overall score for each product may be broken down to items 500-1, 500-2, 500-3, . . . ,504-1, 504-2, 504-3 referring to the texts in which the respective positive, negative or neutral opinions are given, wherein catchwords of these texts may be accessed e.g. by a mouse click on one of the items 500-1, 500-2, 500-3, . . . , 504-1, 504-2, 504-3 to allow a quick access of the respective texts to the user for a refined analysis (i.e. configured to 
Ghatage and Eggink are analogous fields of invention because both address the problem of categorizing feedback from multiple sources by customers regarding products. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to include in the system of Ghatage the ability to the feedback to have weights configured to identify negative, positive, or neutral feedback, enumerate the feedback of users by counting a number of different languages of the users who raised issues with a product, and an interactive electronic dashboard to be configured to toggle the enumeration of the feedback in the one or more categories between negative, positive or neutral feedback responsive to a selection from a user as taught by Eggink since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the combination would produce the predictable results of mining, based on the plurality of keywords and the plurality of patterns, the feedback stored in the repository using a neural network model trained with historical feedback to have weights configured to identify negative, positive, or neutral feedback, enumerating the feedback of users by counting a number of different languages of the users who raised issues with a software product, and the interactive electronic dashboard being configured to toggle the enumeration of the feedback in the one or more categories between negative, positive or neutral feedback responsive to a selection from a user, as claimed. Further, it would have been obvious to one of ordinary skill in the art to have modified Ghatage with the aforementioned teachings of Eggink in order to produce the added benefit of quickly and accurately analyzing a large amount of texts with respect to the sentiments expressed by the authors and identifying important passages of the text with respect to the topic and to the author's opinion to this topic. [0003]-[0004].
Moreover, while Ghatage discloses transmitting, by the data processing system via a network, the graphical output to a client device, receipt of the graphical output causing the client device to render the graphical output for display via a display device to cause generation … to the processor-executable software product to address one or more of the identified issues (as above), 
Katariya teaches transmitting, by the data processing system via a network, the graphical output to a client device, receipt of the graphical output causing the client device to render the graphical output for display via a display device to cause generation of one or more software updates to the processor-executable software product to address one or more of the identified issues ([0039], the method 200 determines that an update is to be provided to the first computing system by using the first context data to determine that the update is applicable to the first instance of the client application installed on the first computing system having the first attribute in block 220, and the update application 104 can transmit or otherwise provide a notification via the data network to an update module 111 including information from the update description 107 that indicates how to retrieve the update 106 (e.g., a network address from which the update 106 can be downloaded), [0058], the update application 104 can transmit a notification to an update module 111 of an affected computing system 108 that the applicable update is available by transmitting a notification in an e-mail to an e-mail address or as a text message to a phone number to the user to cause the user to access the update module 111 and send an update request from the update module 111); and 
subsequent to transmitting the graphical output to the client device, providing one or more software updates to the processor-executable software product to cause installation of the one or more software updates to address one or more of the identified issues ([0041], the update server system 102 can transmit the update notification to the update module 111 executed on the computing system 108, and the update module 111 responds to the update notification by downloading the update 106 and installing the update 106, [0058], the update application 104 can transmit the notification to the update module 111 and in an e-mail to an e-mail address or as a text message to a phone number, and then the notification transmitted to the user can cause the user to access the update module 111, send an update request from the update module 111, and the update application 104 can transmit the update 106 to the update module 111).

Regarding claim 2, the combined teachings of Ghatage, Eggink, and Katariya teach the method of claim 1 (as above). Further, Ghatage discloses comprising: obtaining the data via at least one of a customer escalation database, electronic mail, an online social network platform, or an online application delivery marketplace ([0018]-[0021], the various types of requests 106 are communicated to service management devices 108 using various methods, including email sent, text data entered through a web form, messages and/or posts through a social network service).
Regarding claim 3, the combined teachings of Ghatage, Eggink, and Katariya teach the method of claim 1 (as above). Further, Ghatage discloses wherein at least a portion of the data is generated from voice input provided by a plurality of customers ([0018]-[0021], the various types of requests 106 are communicated to service management devices 108 using various methods, including audio data comprising the recorded voice of the requestor 102 from an voice response , the method comprising: determining, from the data, the different languages of the voice input; and establishing, responsive to determining the different languages of the voice input, the one or more categories of the plurality of categories that identify issues by the different languages ([0047]-[0050], the request 106 may include audio data such as a recording of the requestor's voice made through a voice mail system, IVR system, or other audio capture system, wherein the request 106 may be analyzed to determine (404) one or more natural languages present in the text data of the request 106, such as Korean, French, Thai, English, Spanish, etc. (i.e. categories identify issues by the different languages), and the classification model 128 is employed (406) to determine one or more categories of the request 106 (i.e. enumerating the feedback into a plurality of categories), [0056], the processing of the request is based on the natural language used in the request, such as by using language specific classification).
Regarding claim 4, the combined teachings of Ghatage, Eggink, and Katariya teach the method of claim 1 (as above). Further, Ghatage discloses wherein the one or more categories correspond to at least one of a type of issue or a severity of the type of issue ([0049]-[0050], the one or more categories and priority of the request are determined, [0039], the category of a request 106 and/or ticket 120 may include one or more categories and/or subcategories within a hierarchy of categories and subcategories hierarchically arranged from less specific to more specific, such as the general category of "Hardware" as well as progressively more specific subcategories of "Laptop computer", "Performance", and "Restart problem").
Regarding claim 5, the combined teachings of Ghatage, Eggink, and Katariya teach the method of claim 1 (as above). Further, Ghatage discloses wherein the plurality of patterns comprise at least one of Unicode, translation, truncation, double-byte character set, non-English, locale, or input method editor ([0048], the request 106 may be analyzed to determine (404) one or more natural languages present in the text data of the request 106, such as Korean, French, Thai, Spanish (i.e. patterns comprise non-English), and in some implementations, the request 106 may be translated to another language prior to further processing of the request 106 (i.e. comprises a .
Regarding claim 6, the combined teachings of Ghatage, Eggink, and Katariya teach the method of claim 1 (as above). Further, Ghatage discloses comprising: generating the interactive electronic dashboard with an indication of one or more languages that are error prone for the one or more processor-executable software products ([0036], [0039], the ticket 120 shown in the example UI of FIG. 2 is routed to agent(s) 126 corresponding to a request 106, wherein the ticket may indicate the language(s) used to compose the request 106).
Regarding claim 7, the combined teachings of Ghatage, Eggink, and Katariya teach the method of claim 1 (as above). Further, while Ghatage discloses comprising: generating the interactive electronic dashboard with an indication of one or more areas that are error prone, the one or more areas comprising at least one of … ([0036], [0039], the ticket 120 shown in the example UI of FIG. 2 is routed to agent(s) 126 corresponding to a request 106, wherein the ticket may indicate one or more categories and/or subcategories within a hierarchy of categories and subcategories hierarchically arranged from less specific to more specific, such as the general category of "Hardware" as well as progressively more specific subcategories of "Laptop computer", "Performance", and "Restart problem"), Ghatage does not appear to expressly disclose the remaining elements of the following limitation, which however is taught by further teachings in Eggink.
Eggink teaches generating the interactive electronic dashboard with an indication of one or more areas that are error prone, the one or more areas comprising at least one of keyboard, Unicode, or right-to-left ([0056]-[0067], sentiment of a plurality of texts related to a topic, e.g., a product, comprising sentiment expressed as a score, and the system provides a brief numeric summary of the sentiments expressed within text with respect to the topic, [0081]-[0086], evaluation result of a corresponding analysis shown in fig. 8, wherein customer reviews 800 given on a German site and customer reviews 802 given on a Japanese are summarized and output for direct comparison, wherein a determined topic may include a keyboard with ten positive opinions given 
Ghatage and Eggink are analogous fields of invention because both address the problem of categorizing feedback from multiple sources by customers regarding products. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to include in the system of Ghatage the ability to generate an electronic dashboard with an indication of one or more areas that are error prone comprising keyboard, Unicode, or right-to-left as taught by Eggink since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the combination would produce the predictable results of generating an electronic dashboard with an indication of one or more areas that are error prone comprising keyboard, Unicode, or right-to-left, as claimed. Further, it would have been obvious to one of ordinary skill in the art to have modified Ghatage with the aforementioned teachings of Eggink in order to produce the added benefit of quickly and accurately analyzing a large amount of texts with respect to the sentiments expressed by the authors and identifying important passages of the text with respect to the topic and to the author's opinion to this topic. [0003]-[0004].
Regarding claim 8, the combined teachings of Ghatage, Eggink, and Katariya teach the method of claim 1 (as above). Further, while Ghatage discloses comprising: enumerating, using semantic analysis, the feedback ([0036], [0039], the ticket 120 shown in the example UI of FIG. 2 is routed to agent(s) 126 corresponding to a request 106, wherein the ticket may indicate one or more categories and/or subcategories within a hierarchy of categories and subcategories hierarchically arranged from less specific to more specific, such as the general category of "Hardware" as well as progressively more specific subcategories of "Laptop computer", "Performance", and "Restart problem"), Ghatage does not appear to expressly disclose the remaining elements of the following limitation, which however is taught by further teachings in Eggink.
comprising: enumerating, using semantic analysis, the feedback into a negative sentiment category, a neutral sentiment category, and a positive sentiment category; and generating the graphical output with the interactive electronic dashboard including the enumeration of the feedback into the negative sentiment category, the neutral sentiment category, and the positive sentiment category ([0056]-[0067], fig. 4, sentiment of a plurality of texts related to a topic, e.g., a product, comprising sentiment expressed as a score, and the system provides a brief numeric summary of the sentiments expressed within text with respect to the topic, [0068], wherein in an example applying fig. 4, a website of a vendor offering products WM001, WM002 and WM003, wherein any texts having a semantic content related to one of these products or to a feature of one of these products are of interest, wherein for each of the products WM001, WM002 and WM003, the result of the analysis may be visualized, e.g. by using positive, indifferent or negative smileys 500, 502, 504 and the overall score for each product may be broken down to items 500-1, 500-2, 500-3, . . . ,504-1, 504-2, 504-3 referring to the texts in which the respective positive, negative or neutral opinions are given, wherein catchwords of these texts may be accessed e.g. by a mouse click on one of the items 500-1, 500-2, 500-3, . . . , 504-1, 504-2, 504-3 to allow a more sophisticated analysis of each, e.g. of the parts of the texts carrying formatting information, thus allowing a quick access of the respective texts to the user for a refined analysis).
Ghatage and Eggink are analogous fields of invention because both address the problem of categorizing feedback from multiple sources by customers regarding products. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to include in the system of Ghatage the ability to enumerate, using semantic analysis, the feedback into a negative sentiment category, a neutral sentiment category, and a positive sentiment category and generate a graphic output thereof as taught by Eggink since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the combination would produce the predictable results of enumerating, using semantic analysis, the feedback into a negative sentiment category, a neutral sentiment category, and a positive sentiment category and generating a graphic output thereof, as claimed. Further, it would 
Regarding claim 9, the combined teachings of Ghatage, Eggink, and Katariya teach the method of claim 8 (as above). Further, while Ghatage discloses generating updated graphical output comprising the interactive electronic dashboard with an indication of one or more languages associated with the ([0036], [0039], the ticket 120 shown in the example UI of FIG. 2 is routed to agent(s) 126 corresponding to a request 106, wherein the ticket may indicate the language(s) (e.g., English in this example) used to compose the request 106 and categories and/or subcategories within a hierarchy of categories and subcategories hierarchically arranged from less specific to more specific, such as the general category of "Hardware" as well as progressively more specific subcategories of "Laptop computer", "Performance", and "Restart problem"), Ghatage does not appear to expressly disclose the remaining elements of the following limitation, which however is taught by further teachings in Eggink.
Eggink teaches comprising: receiving, by the data processing system, a selection of the negative sentiment category; and generating updated graphical output comprising the interactive electronic dashboard with an indication of one or more [text] associated with the negative sentiment category ([0068]-[0070], wherein for each of the products WM001, WM002 and WM003, the result of the analysis may be visualized, e.g. by using positive, indifferent or negative smileys 500, 502, 504 and the overall score for each product may be broken down to items 500-1, 500-2, 500-3, . . . ,504-1, 504-2, 504-3 referring to the texts in which the respective positive, negative or neutral opinions are given, wherein catchwords of these texts may be accessed (i.e. output comprising an indication of text associated with the negative sentiment) e.g. by a mouse click on one of the items 500-1, 500-2, 500-3, . . . , 504-1, 504-2, 504-3 (i.e. receiving a selection of a negative sentiment category, to allow a more sophisticated analysis of each, e.g. of the parts of the texts carrying 
Ghatage and Eggink are analogous fields of invention because both address the problem of categorizing feedback from multiple sources by customers regarding products. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to include in the system of Ghatage the ability to receive a selection of negative sentiment category and generate updated graphical user interface with an indication of a pattern as taught by Eggink since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the combination would produce the predictable results of receiving a selection of negative sentiment category and generating updated graphical user interface with an indication of the language, as claimed. Further, it would have been obvious to one of ordinary skill in the art to have modified Ghatage with the aforementioned teachings of Eggink in order to produce the added benefit of quickly and accurately analyzing a large amount of texts with respect to the sentiments expressed by the authors and identifying important passages of the text with respect to the topic and to the author's opinion to this topic. [0003]-[0004].
Regarding claim 10, the combined teachings of Ghatage, Eggink, and Katariya teach the method of claim 8 (as above). Further, while Ghatage discloses generating updated graphical output comprising the interactive electronic dashboard with an indication of one or more patterns ([0036], [0039], the ticket 120 shown in the example UI of FIG. 2 is routed to agent(s) 126 corresponding to a request 106, wherein the ticket may indicate the language(s) (e.g., English in this example) used to compose the request 106 and categories and/or subcategories within a hierarchy of categories and subcategories hierarchically arranged from less specific to more specific, such as the general category of "Hardware" as well as progressively more specific subcategories of "Laptop computer", "Performance", and "Restart problem"), Ghatage does not appear to expressly disclose the remaining elements of the following limitation, which however is taught by further teachings in Eggink.
comprising: receiving, by the data processing system, a selection of the negative sentiment category; and generating updated graphical output comprising the interactive electronic dashboard with an indication of one or more patterns associated with the negative sentiment category ([0068]-[0070], wherein for each of the products WM001, WM002 and WM003, the result of the analysis may be visualized, e.g. by using positive, indifferent or negative smileys 500, 502, 504 and the overall score for each product may be broken down to items 500-1, 500-2, 500-3, . . . ,504-1, 504-2, 504-3 referring to the texts in which the respective positive, negative or neutral opinions are given, wherein catchwords of these texts may be accessed (i.e. output comprising an indication of text associated with the negative sentiment) e.g. by a mouse click on one of the items 500-1, 500-2, 500-3, . . . , 504-1, 504-2, 504-3 (i.e. receiving a selection of a negative sentiment category, to allow a more sophisticated analysis of each, e.g. of the parts of the texts carrying formatting information, thus allowing a quick access of the respective texts to the user for a refined analysis, [0055], in addition to visualizing the score, also the most important parts of documents 302-1, 304-1, 306-1, 308-1 have been determined and presented as catchwords summarizing the facts that have been judged as determinative for the overall opinion expressed within the text).
Ghatage and Eggink are analogous fields of invention because both address the problem of categorizing feedback from multiple sources by customers regarding products. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to include in the system of Ghatage the ability to receive a selection of negative sentiment category and generate updated graphical user interface with an indication of a pattern as taught by Eggink since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the combination would produce the predictable results of receiving a selection of negative sentiment category and generating updated graphical user interface with an indication of a pattern, as claimed. Further, it would have been obvious to one of ordinary skill in the art to have modified Ghatage with the aforementioned teachings of Eggink in order to produce the added benefit of quickly and accurately analyzing a large amount of texts with 
Regarding claims 11-20, these claims are substantially similar to claims 1-10, respectively, and are, therefore, rejected on the same basis as claims 1-10. While claims 11-20 are directed toward a system comprising processors and memory, Ghatage discloses a system as claimed. [0015], [0057].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES A GUILIANO whose telephone number is (571)272-9859.  The examiner can normally be reached on Mon-Fri 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CHARLES GUILIANO
Primary Examiner
Art Unit 3623



/CHARLES GUILIANO/             Primary Examiner, Art Unit 3623